IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,439-01


                   EX PARTE RAYMOND OSCAR ROBLEDO, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W15-00555-W(A) IN THE 363RD DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam. YEARY , J., filed a concurring opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment.

        Applicant contends that he was denied his right to an appeal. We remanded this application

to the trial court for findings of fact and conclusions of law. On remand, the trial court found that

through no fault of his own Applicant was denied his right to an appeal. The trial court

recommended that we grant him an out-of-time appeal.

        Relief is granted. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). Applicant is
                                                                                                        2

entitled to the opportunity to file an out-of-time appeal of the judgment of conviction in cause

number F-1500555-W from the 363rd District Court of Dallas County. Applicant is ordered returned

to that time at which he may give a written notice of appeal so that he may then, with the aid of

counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial court

shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be represented

by counsel, the trial court shall immediately appoint an attorney to represent Applicant on direct

appeal. All time limits shall be calculated as if the sentence had been imposed on the date on which

the mandate of this Court issues. We hold that, should Applicant desire to prosecute an appeal, he

must take affirmative steps to file a written notice of appeal in the trial court within 30 days after the

mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–

Correctional Institutions Division and Pardons and Paroles Division.



Delivered:     January 29, 2020
Do not publish